On behalf of Ukraine, I sincerely congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I pledge Ukraine’s full support for all of his endeavours.
In one of the worst years of the twentieth century, Ernest Hemingway wrote an inspiring humanistic novel. In the epigraph to the novel, he quoted the English poet John Donne:
“No man is an island, Entire of itself, Every man is a piece of the continent, A part of the main;
... Any man’s death diminishes me, Because I am involved in mankind”.
These words embodied the essence of the moral and historical transformation that humankind underwent in the wake of the two world wars of the twentieth century.
We entered the third millennium with a strong, new sense of being united, as a humankind for which there is no such thing as “someone else’s pain”. What has happened to this feeling? Where has it gone? Where has the drive to isolate oneself on an island come from? Why is it that new politicians come to power on various continents calling for ignoring someone else’s pain? Why is it that a cynicism not seen since the time of Hemingway’s novel has settled into our lives under the guise of pragmatism? What makes evil so strong and good so weak nowadays?
“No man is an island” — this is also about those in power.
This is also about our Organization.
Today the world is experiencing greater and greater instability. Some have been affected more, some less. But never since the end of the Cold War have international norms and principles been unilaterally defied on such a scale and with such brutality. The Charter of the United Nations, the document underpinning our responsibility for maintaining the world order, has never before been questioned. And never before has a Security Council member been a major violator of the United Nations Charter while at the same time being the instigator of, and an active participant in, a conflict, as well as its mediator.
As a result, global instability is no longer the subject of academic debate but is actually the greatest threat facing humankind nowadays. Our future, the future of our children and our Organization, depend directly on how we manage to overcome this threat.
I see only two ways out of this situation: either we recognize the problem and spare no effort to address it on the basis of shared values and principles, or we deceive ourselves with the illusion of stability, turn a blind eye to obvious facts and leave the future of the United Nations — this unique platform for common action — at the mercy of one player that blatantly violates the United Nations Charter.
If we choose the second option, we will soon experience severe disappointment.
The price for this short-sightedness has long been known: it is human lives. In the last century, humankind paid an enormous price following the two World Wars: about 70 million lives. Is that not enough?
Hence, I wish to reiterate that we can no longer afford to have the Security Council deadlocked on key issues of international peace and security. Limiting the use of the veto power in decision-making on conflict prevention and resolution should become a priority task in the context of Security Council reform. The suspension of the use of veto in cases of mass atrocities, as well as in cases in which a Security Council member State is a party to a dispute, should become a rock-solid rule, without exceptions. The Council must become a truly democratic and representative body free from the relics of the past.
There is a critical need to make our Organization capable of addressing effectively acts of aggression and of bringing those responsible to justice. Otherwise, no nation, no State Member of the United Nations can enjoy sustainable security and development.
Another threat to international peace and security that requires the urgent attention of the world community is hybrid wars. As President of a State that has become a testing ground for new methods of hybrid warfare, I have already drawn international attention to this threat at the previous session of the Assembly.
Over the past year, the practice of hybrid warfare has only spread. Its effect has been seen across all of Europe, the United States of America and beyond. Political pressure, blatant propaganda, interference with the electoral process, economic coercion, secret subversive and military operation, cyberattacks, misuse of diplomatic measures — these are modern unconventional methods of undeclared war. It is time for the Security Council to work resolutely and effectively on this issue. Ukraine is ready to further discuss what the Council can do to tackle this threat, and how it can do so.
In view of the recent developments on the Korean peninsula, the future of the nuclear non-proliferation regime is a cause of increased concern for my country. As is well known, Ukraine voluntarily dismantled its own nuclear arsenal — the third largest in the world at the time, with between 2,800 and 4,200 tactical nuclear warheads — in exchange for security, sovereignty and territorial integrity assurances under the 1994 Budapest Memorandum on Security Assurances. Regrettably, all these assurances remained exclusively on paper. Let me be frank: we failed to pass the exam with the Budapest Memorandum. The democratic world lost its first battle at that time. It was not only about Ukraine, but also about the credibility of all agreements.
However, Ukraine, as a responsible international actor, has always been and remains a committed advocate of nuclear non-proliferation and disarmament. Thus, the timely and effective action of the international community — the Security Council in the first place — in response to the North Korean nuclear test is one more exam for all of us. We must not allow the world to plunge into a new nuclear arms race. Huge global instability and ever-growing security challenges increasingly demand strong leadership both in States and in international organizations. The United Nations is no exception.
This year, we will appoint the next Secretary- General. I believe that the candidate for this important position, in addition to his or her highly professional skills, must be uncompromising on respect for the Charter of the United Nations and ready to decisively use all tools at his or her disposal, including those provided under Article 99 of the Charter, in case of a threat to peace and security. We expect that both the Security Council and the General Assembly will make the right choice. Ukraine, as a current non-permanent member of the Security Council, will work consistently to this end.
This year, we have witnessed a gruesome series of terrorist attacks in Afghanistan, Syria, Iraq, Burkina Faso, Turkey, Belgium, France, Germany and Ukraine. This list is unfortunately not even complete. The tentacles of terrorism are wrapping themselves around more countries and continents. It is obvious that such a large-scale threat can be confronted effectively only through joint efforts. In this context, the protection of crucial infrastructure from terrorist attacks should become our joint endeavour. Banking and finance, telecommunications, emergency services, air and railway transportation, and energy and water supply will all be put at risk. Even worse, terrorist attacks may claim numerous victims among civilian populations.
We will continue calling for the Security Council’s action in response to this growing problem. In this regard, we welcome the initiative of the United Kingdom to convene a Security Council ministerial meeting to discuss terrorist threats to aviation security (see S/PV. 7775). This should be a powerful signal that the Council is ready to act resolutely to prevent future tragedies — tragedies such as the downing by terrorists of Malaysian Airlines Flight MH-17 over the Donbas two years ago.
The scrupulous technical investigation carried out by an international team made it possible not only to uncover details but also to put together the whole picture of this horrible crime. Now we have to ensure the proper implementation of the Security Council resolution 2166 (2014), regardless of Russia’s shameful veto of the decision to establish an international tribunal under the aegis of the United Nations. The joint team — composed of representatives from Malaysia, the Netherlands, Australia, Belgium and Ukraine — continues the criminal investigation. We must set up an efficient mechanism to bring to justice all those responsible for this catastrophe. Our moral duty is to ensure that not only the perpetrators but also the masterminds of this crime, whose orders killed 298 innocent people, are punished appropriately for what they did.
Since 2014, Ukraine has learned from its own tragic experience what foreign-grown terrorism feels like. The terrorist component of the undeclared hybrid warfare that Russia has waged against Ukraine is evident. Dramatically, it has become a daily routine in the occupied areas of the Donetsk and Luhansk regions of Ukraine. For over two years, Ukraine has received extensive and irrefutable evidence of the direct involvement of Russia, its State agencies and officials in financing, sponsoring, and coordinating terrorist groups that have committed countless crimes against my compatriots.
The shocking reality is that there is an illegal military force of roughly 38,000 in Donbas, and a large part of that is irregulars and mercenaries from Russia. This force is armed to the teeth by Russia. That is no exaggeration. They have at their disposal some 700 tanks, 1,200 armoured vehicles, more than 1,000 artilery systems and more than 300 multiple-launch rocket systems. Russia keeps sending weapons, ammunition and manpower to Ukraine through the uncontrolled part of the Ukrainian-Russian border by road and by rail on a daily basis.
At the same time, the Russian side continues to insist at all forums, including here at the United Nations, that it has nothing to do with all of this and that the Russians are not in Ukraine. No. They are there and even hypocritical Soviet leaders could hardly compete with the outright lies and manipulations deployed by the Kremlin today. Yes, they used to threaten the world with the use of nuclear weapons, just like Russia is doing now. However, when shown the United States intelligence aerial photos, even Khruschev could not but recognize that the Soviet missiles were stationed in Cuba. Today, in response to thousands of available photos, videos, satellite images, eyewitness and other evidence of the Russian military presence in Donbas, Russia only repeats over and over again its cynical recitation: “We are not there”.
Russia used to say the same about Crimea — “We are not there” — and then a sham referendum was conducted at Russian gunpoint. A few days ago, a contradictory statement by the Russian President that Crimea was annexed in accordance with the Charter of the United Nations. This is hard to imagine. Are we really refering to the same Charter? This is not merely disrespect for the centuries-old principles of international relations, written and unwritten legal and ethical rules. This is a downgrading of diplomacy as such.
I believe that it is time for our Organization to work out serious safeguards against abuses of trust of the world community by some United Nations Member States.
It is necessary to elaborate mechanisms to officially document evidence of the aggression of one country against another and to assign clear responsibility to the aggressor, in line with the principles of the Charter of the United Nations.
This is the third year that the aggression against my country continues to bring pain and suffering to the Ukrainian people. Some 2,430 people have been killed, a significant number of them over the past year. The total death toll this year in this war inflicted on us at the heart of Europe has amounted to 2,500 members of the military and 7,500 civilians. All together, 10,000 people have been killed. Hundreds of hostages remain in unlawful captivity in Donbas and in Russia.
I was shocked to learn that Russia-backed illegal armed formations in the occupied areas of Donbas recently took children as hostages. They showed a video of the interrogation of the teenagers, whom they absurdly accuse of conspiring and carrying out subversive operations. This behaviour is out of place in the twenty-first century. We call on UNICEF to intervene and prevent the abuse and torture of these children.
Another heartbreaking story is one from a few days ago. One Ukrainian hostage volunteer, Volodymyr Zhemchugov, was eventually set free. After one year in captivity without proper medical assistance, this completely blind man without hands said the words that are the quintessence of what is happening in Donbas.
“I am a native of Donbas, I am an ethnic Russian, a former miner. But people like me in Donbas, patriots of Ukraine, were not fooled by Russian propaganda. We started to resist Russian occupation, to resist the country that set off the war against Ukraine.”
However, he expressed the strong belief that soon peace would be restored in his native land, Donbas, and that people will return to their normal life.
In this regard, I would like to emphasize once again that Ukraine remains committed to the settlement of the situation in Donbas by political and diplomatic means. We are a peaceful nation. It was never, under any circumstances, our intention to start any conflicts with our neighbour. Over the past year, we have consistently demonstrated in deed that we are ready to move forward on implementation of the Minsk agreements, the comprehensive peace plan agreed in September 2014 and confirmed in February 2015.
Yet, we have constantly faced the resistance of the Kremlin and its proxies, who do their best to delay the peace process and to shift responsibility for their own destructive actions onto Ukraine. We rely on Russia to abandon this approach to give a chance to the comprehensive settlement. Let me stress again that the Minsk documents entail, by and large, clear guidelines for each side on what must be done. Ukraine has done a lot and will continue doing its part. Now it is time for Russia and its proxies in the Ukrainian Donbas to start implementing their part. Set the captives free, stop shooting, withdraw weapons, let the inspectors of the Organization for Security and Cooperation in Europe carry out their mandate and watch over the Ukrainian- Russian border without any objection or any hindrance, and withdraw Russian weaponry and regular and irregular military units.
The occupying State does not limit itself to combat actions in Donbas only. It also carries on its repressive policy in Crimea. Once thriving and free, now the Crimean peninsula has become a grey zone where people are effectively deprived of all protection. The judicial and penitentiary systems in Crimea have been converted by Russia into a tool of repression. As has been already the case so many times in history, most of the victims are Crimean Tatars and Ukrainians.The latest addition to this picture is the ban by the Russian occupation authorities on the activities of the Mejlis, the self-governing body of the Crimean Tatar people. Add to this the arbitrary detention of Ilmi Umerov, Deputy Head of the Mejlis, in a psychiatric facility for 20 days. In fact, the outrageous practice of punitive psychiatry, which had been widely used by the Soviet repressive machinery, is now back in service for Russia.
We urge Russia to grant unimpeded access to international human rights organizations, both in Crimea and Donbas, and to implement the decision of the UNESCO Executive Board on establishing monitoring in Crimea at the institutional level. The residents of the peninsula must be protected from discrimination and repression. The genocide of the Crimean Tatar people, who already experienced the tragedy of forced deportation 70 years ago, must not be repeated.
In Ukraine, we highly appreciate the contribution of the United Nations High Commissioner for Human Rights and the United Nations Human Rights Council to addressing the current human rights situation in my country, including in occupied Crimea. This year, we intend to bring this matter to the attention of the General Assembly and to submit a relevant draft resolution on the human rights situation in the territory of the occupied Autonomous Republic of Crimea and the city of Sevastopol. This draft resolution will become an impartial assessment of the human rights situation in the occupied territories by the entire United Nations family.
People in these territories have the right to be protected. Their children have the right to be protected. And it is our responsibility, as the United Nations, to protect them. I appeal to all Member States of the United Nations to support the initiative of Ukraine. We also urge Member States not to recognize the legitimacy of the Russian elections that were held a few days ago in the occupied Crimea. If they do recognize them, it will play into the hands of the aggressor and encourage further repression.
One more problem arising from Russia’s occupation of Crimea is its intentions to deploy tactical nuclear weapons and their means of delivery in the occupied peninsula. This would destroy the global system of the non-proliferation of weapons of mass destruction and brutally violate Ukraine’s non-nuclear status. Moreover, Russia uses temporarily occupied Crimea to project its aggressive policies not only in Ukraine, but also in other corners of the world, including in Syria, where these policies go hand in hand with war crimes and crimes against humanity. Today, the entire democratic world is deeply concerned over the human rights violations and dire suffering of the civilian population in Syria.
I believe that the full implementation of the 2012 Geneva communiqué (S/2012/522, annex) and Security Council resolution 2254 (2015) is vital for the settlement of that protracted and bloody conflict. We draw particular attention to the need to remove the threat of the use of chemical weapons in this country. Our urgent priority is to improve the humanitarian situation and ensure the access of the international humanitarian organizations to Aleppo and other cities in need. We welcome the special meeting of the Security Council on Syria this morning (see S/PV.7774), where I had an opportunity to express our views on this important issue. I hope that this discussion will lead to meaningful decisions and tangible steps towards alleviating the plight of Syrians and bringing about peace.
Africa is yet another continent that continues to suffer from numerous unresolved conflicts and requires our particular attention. It should finally be seen for what it really is — a continent with untapped potential and opportunities for the rest of the world rather than the burden it was for decades, after centuries of colonialism and exploitation. My country will spare no effort to support the African continent, and our African partners can fully count on Ukraine, including within the Security Council.
Despite the ongoing challenges facing Ukraine, my country is fully committed to implementing the Sustainable Development Goals (SDGs) adopted by the General Assembly last year. We will continue to work to fulfil our SDG commitments at the national level, particularly those related to ensuring a healthy environment and a sustainable energy supply, promoting gender equality and fighting corruption. As a member of the Friends on Climate Change group, Ukraine contributed to reaching consensus on the universal agreement on climate change. We completed the ratification procedures for the Paris Agreement in a very short time and deposited our ratification instrument during today’s high-level event.
This year, we also reached an important milestone, the completion of the United Nations Action Plan on Chernobyl, as well as the end of the Decade of Recovery and Sustainable Development of the Affected Regions. However, there is a clear need for continued international efforts to mitigate the impact of the disaster at the Chernobyl nuclear power plant and complete the various projects.
I am pleased to note that the 2030 Agenda for Sustainable Development addresses migration, currently one of the world’s biggest problems. In recent years, we have witnessed unprecedented mass movements of refugees, asylum-seekers, migrants and internally displaced persons (IDPs). It seems hard to imagine, but today there are roughly 65 million forcibly displaced persons around the world, including more than 21 million refugees, 3 million asylum-seekers and 41 million internally displaced persons. Unfortunately, those IDPs include some 1.8 million of my compatriots who have fled the Donbas region, which has been occupied and devastated by Russia.
Unquestionably, our main responsibility is saving our people’s lives and protecting those in need. However, to come up with a comprehensive response to
that global challenge, we must address its root causes. They include, first and foremost, armed conflict, terrorism, sectarianism and poverty. The New York Declaration for Refugees and Migrants, which the Assembly just adopted as resolution 71/1, is a first step in that direction. My Government is committed to protecting its IDPs and has taken important measures to strengthen its national response mechanisms, paying special attention to ensuring that IDPs have the means to live, as well as improving their access to health care, education, housing and employment.
Seventy years ago, Winston Churchill, one of the founding fathers of the United Nations, said at Westminster College in Fulton, Missouri:
“Our difficulties and dangers will not be removed by closing our eyes to them. They will not be removed by mere waiting to see what happens; nor will they be removed by a policy of appeasement.”
Those words have not lost their relevance today. Churchill’s vision of the United Nations as a vital sinew of peace and an essential policy foundation for international relations that must confront the two giant marauders, war and tyranny, acquires a new reading for our times. He called for us to
“adhere faithfully to the Charter of the United Nations and walk forward in sedate and sober strength seeking no one’s land or treasure, seeking to lay no arbitrary control upon the thoughts of men”.
I hope that approach will continue to be a powerful guide for all of us. Moreover, it is the only possible way to preserve our unique Organization and save the world from a new global catastrophe.
